      USDC IN/ND case 1:17-cv-00124-DRL document 78 filed 09/29/20 page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF INDIANA
                                        HAMMOND DIVISION


Demetrius Buroff, et. al.                                 )
                                                          )
        Plaintiffs,                                       )
                                                          )
vs.                                                       )        CAUSE NO.: 1:17-cv-124-DRL
                                                          )
David Gladieux                                            )
                                                          )
        Defendant.                                        )


                            ORDER FOR SETTLEMENT CONFERENCE

        A Settlement Conference in the above case is hereby scheduled for October 27, 2020 at 9:00 am

EST (date and agreed to by the parties) in the United States District Court, at Room 1130 E. Ross Adair

Federal Building, Fort Wayne, Indiana, before the Honorable Paul R. Cherry, Magistrate Judge. This

Settlement Conference represents a FINAL effort to achieve a settlement of all issues in the case. It is

assumed that by the time of the scheduled Conference, the parties will have made a concerted effort to settle

this case on their own but have been unable to do so.

        If no settlement is reached during the Court's Conference, it is expected that no settlement will be

possible in the future and that the case can proceed to trial. The Conference will be conducted in such a

manner as not to prejudice any party in the event settlement is not reached.

        Unless excused by the Court in advance, all individual parties and/or chief corporate officers as well

as lead trial counsel for the parties and those persons possessing final settlement authority for or on behalf

of the parties shall personally appear and remain present throughout the Settlement Conference. It

should not be necessary for persons attending the Conference to confer or consult with any persons who are

not attending the Conference before making, accepting or rejecting a settlement offer. Any failure of the

lead counsel, parties or persons with final authority to attend the Conference may result in an order

to pay the fees and costs expended by the other parties in preparing for and attending the Conference.



                                                      1
    USDC IN/ND case 1:17-cv-00124-DRL document 78 filed 09/29/20 page 2 of 2


        At least 48 hours in advance of the conference, each party shall provide the court with a brief

Confidential Settlement Memorandum. The Memorandum should be emailed in .pdf format to the case

manager mary_renz@innd.uscourts.gov. Under no circumstances will Settlement Memoranda be disclosed

to opposing counsel by the Court. The following information shall be included in the Memorandum:

        1.       A brief statement of the facts of the case, and of the claims and defenses, i.e., the statutory

or other grounds upon which the claims are founded. This statement should identify the major factual and

legal issues in dispute.

        2.       If any part of the pending action is based upon a written instrument, a copy of the relevant

portions of any such instrument should be attached.

        3.       An itemized statement or breakdown of the damages claimed, and of any other relief sought.

        4.       An estimate as to the total length of trial.

        5.       Whether any recovery by the Plaintiff(s) would be subject to any lien and, if so, the source,

nature and amount of any such lien.

        6.       A summary of settlement negotiations to date.

        7.       A good faith estimate of your client’s range of settlement. This figure is for the Court's own

consideration and will not be disclosed to opposing counsel.

        8.       Any other matter which you feel the Court should be made aware of prior to the

commencement of the conference.

        SO ORDERED this 29th day of September, 2020

                                                   s/Paul R. Cherry
                                                   UNITED STATES MAGISTRATE JUDGE




                                                       2
